Citation Nr: 1230415	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983. 

This matter was last before the Board of Veterans' Appeals (Board) in September 2011, on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The RO denied the Veteran's claims and he timely appealed. Jurisdiction of the claims file subsequently transferred to the VA RO in Atlanta, Georgia. His appeal was remanded in January 2011 for the provision of a hearing and in September 2011 for additional development.

The Veteran presented personal testimony at a hearing before the below-signed Veterans Law Judge in Atlanta, Georgia in May 2011. A transcript of that hearing has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that the September 2011 remand directives were not completed and additional evidence remains outstanding, the Veteran's appeal must be remanded in accordance with the duty to assist. 

A June 2003 Social Security Administration (SSA) application for disability benefits reflects that the Veteran was treated by Capital Chiropractics for a back injury in 1995. As the Veteran has contended that he experienced continuity of back symptoms from the time of his active duty service (1980 to 1983), evidence of intervening medical treatment is highly relevant to his claim. However, the file shows that neither SSA nor VA have attempted to obtain this record. The RO/AMC must take appropriate steps to assist the Veteran in gathering identified private treatment notes. While this case is in remand status, the RO/AMC must also gather any additional VA treatment notes, generated after October 18, 2011, and associate them with the record.

The September 2011 remand directed the RO/AMC to afford the Veteran another VA examination. The Board specifically directed that the examiner provide an opinion as to whether any current left knee disability was caused or aggravated by the Veteran's low back disability. Although the 2011 examiner opined that there was no evidence of a knee disability for many years after service, the examiner did not render an opinion as to whether there was any etiological relationship between the claimed left knee and back disabilities. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). The examination report shows that the examiner addressed service and post-service medical records within the claims file, but did not, as requested, address the contentions of continuity of symptomatology presented in multiple January 2008 lay statements. An additional medical opinion is necessary. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand directives).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Capital Chiropractic in Milwaukee, Wisconsin. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any outstanding records of VA medical treatment (NOTE that the last VA records within the claims file were generated on October 18, 2011 and that the Veteran has been treated in Wisconsin, but now lives in Georgia) and associate them with the claims file.

3. Subsequently, return the Veteran's claims file to the 2011 VA examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's claimed back or knee disabilities are likely related to any incident of his active duty service. The examiner is specifically requested to review the January 2008 lay statements and discuss whether those contentions of continuity of symptomatology change the opinions rendered in October 2011. The examiner is also requested to provide an opinion as to whether any current left knee disability was caused or aggravated by the low back disability.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. If the 2011 examiner is not available, any new examiner may schedule an examination of the Veteran if deemed necessary to provide the requested opinions.

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

5. Readjudicate the Veteran's claims of entitlement to service connection. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


